Citation Nr: 1755911	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as secondary to the service-connected right knee and left knee chondromalacia with osteoarthritis.  

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to a service-connected disability.  

3. Entitlement to a rating higher than 10 percent prior to January 28, 2010 for right knee chondromalacia with osteoarthritis and a rating higher than 30 percent from March 1, 2011 for right knee chondromalacia with osteoarthritis status post total knee replacement.  

4. Entitlement to a compensable rating from December 15, 2011 for limitation of extension of the right knee.  

5. Entitlement to a rating higher than 10 percent for left knee chondromalacia with osteoarthritis.  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of Regional Offices (ROs) of the Department of Veterans Affairs (VA).  In an August 2009 rating decision, the RO continued the 10 percent rating for right knee and left knee chondromalacia with osteoarthritis.  In a June 2010 rating decision the right knee chondromalacia with osteoarthritis status post total knee replacement was increased to a 100 percent rating effective January 28, 2010 and a 30 percent rating was assigned from March 1, 2011.  In a December 2011 rating decision, a separate noncompensable rating was granted for limitation of extension of the right knee, effective December 15, 2011, based on the determination that service connection for limitation of extension of the right knee was warranted.  

As for the issue of service connection for a psychiatric disorder, the claim initially was developed as a claim of service connection for depression and insomnia.  See August 2009 rating decision and December 2011 Statement of the Case.  However. the Court of Appeals for Veteran Claims (Court) has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how those symptoms are diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issue of entitlement to service connection for PTSD was denied in the June 2010 rating decision, subsequent to the August 2009 rating decision denying service connection for depression and insomnia, per Clemons, PTSD is part and parcel of the broader claim of service connection for a psychiatric disorder.  Thus, this issue on appeal is appropriately broadened and recharacterized as entitlement to service connection for a variously diagnosed psychiatric disorder.  

In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In April 2016 the Board remanded the issues on appeal for further development.  Unfortunately, for the reasons expressed below, this appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

As for the issue of service connection for a psychiatric disorder, the Board in its April 2016 remand instructed that the Veteran be scheduled for a VA psychiatric examination to determine the nature and etiology of his psychiatric disorder.  The examiner was specifically asked to reconcile the diagnoses of the various psychiatric disorders during the appeal period per the DSM-IV criteria given that the DSM-IV criteria apply as the Veteran's claim was certified to the Board in October 2012, which is before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  However, in the subsequent August 2016 VA PTSD examination, the Veteran applied the DSM-5 criteria in determining that the Veteran did not have a diagnosis of posttraumatic stress disorder (PTSD).  Further, she did not reconcile the Veteran's multiple psychiatric diagnoses, and it is unclear whether she applied the DSM-IV criteria in rendering a diagnosis of schizophrenia.  Thus, the August 2016 VA examiner did not comply with the Board's remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Thus, on remand, the Veteran should be afforded another VA examination to determine the nature and etiology of his psychiatric disorder.  

As for the Veteran's claim of service connection for ED, the Veteran through his representative stated at his October 2015 Board hearing that ED is due to the medications he is taking for depression.  Thus, the claim for service connection for ED also is inextricably intertwined with the claim of service connection for a psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Furthermore, although an opinion regarding the etiology of the ED was obtained in August 2016, it is not adequate as the examiner did not fully address the questions in the Board's April 2016 remand, to include whether the Veteran's psychiatric disorder caused or aggravated his ED, nor did the examiner provide a rationale for why the service-connected right and left knee disorders did not aggravate the ED.  The opinion is inherently inconsistent as the examiner noted that the Veteran started experiencing ED around 2010 but proceeded to state that the disorder clearly and unmistakably existed prior to service and was not aggravated by service or by the medication Effexor.  See Stegall; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, on remand, the Veteran should be afforded a new VA examination that addresses the nature and etiology of his ED.  

As for the Veteran's claims for higher ratings for his service-connected right knee disabilities and service-connected left knee disability, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Such findings were not completely provided on the VA examination for the right knee and left knee in August 2016.

In Sharp v. Shulkin, __ Vet. App. __ (2017), No. 16-1385, Slip. Op., the Court emphasized that case law and VA guidelines anticipate that VA examiners will offer opinions on the severity of flare-ups based on information procured from relevant sources, including lay statements of the Veteran.  The Court found that an examination that indicates an estimate regarding the severity of additional functional impairment due to flare-ups cannot be made without resorting to speculation is inadequate if the examiner failed to ascertain adequate information regarding flares-ups-such as: frequency, duration, characteristics, severity, or functional loss-by alternative means, including lay statements.

Although on the August 2016 VA knee examination the report shows that no response was provided for flare-ups, the examiner indicated that the Veteran had flare-ups in both the right knee and left knee as the examiner stated that it would not be possible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time.  In making such determination the examiner did not address the frequency, duration, characteristics, severity, or functional loss associated with the flare-ups.  Thus, on remand, the Veteran should be afforded a new VA knee examination which addresses matters in compliance with current case law.  

Lastly, in April 2016 the Veteran indicated that he was treated at Peachtree Dunwoody Hospital and at the VA "DeKalb" community based outpatient clinic.  On remand, after seeking the appropriate authorizations from the Veteran, all pertinent outstanding treatment records should be obtained and associated with the file.  Lastly, as the Veteran in April 2016 submitted a PTSD stressor statement summarizing his in-service stressors, all outstanding service personnel records should be associated with the file.  The case is REMANDED for the following:

1. Contact the Veteran, and, with his assistance, identify any outstanding pertinent treatment records by date to include month and year from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include VA treatment records from "DeKalb" community based outpatient clinic.  Obtain written authorization from the Veteran to obtain private treatment records from Peachtree Dunwoody Hospital.  See April 2016 statement.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Contact the National Personnel Records Center and any other appropriate repository of records and obtain complete copies of the Veteran's service personnel records from June 1974 to July 1976.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran and his representative should be notified.

3. Then, schedule the Veteran for a VA psychiatric examination with the psychologist who conducted the August 2016 VA examination.  If she is no longer available, schedule the Veteran for an examination with another psychologist or psychiatrist to determine the nature and etiology of his psychiatric disorder.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After 


reviewing the claims folder and examining the Veteran the examiner must do the following:

a.) Reconcile the various psychiatric disorders during the appeal period per the DSM-IV criteria.  The examiner is hereby advised that the DSM-IV criteria apply as the Veteran's claim was certified to the Board in October 2012, which is before August 4, 2014.  See 80 Fed. Reg. 14308 (March 19, 2015).  In doing so, the examiner must provide all of the Veteran's current psychiatric diagnoses per the DSM-IV criteria.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed as schizophrenia, PTSD, depression, major depressive disorder, and anxiety disorder.  See, e.g. January 2008, September 2008, and July 2016 VA treatment records; and, January 2013 and May 2015 private medical records.

b.) If the examiner determines that the Veteran has a diagnosis of PTSD per the DSM-IV criteria, the examiner must provide an opinion as to whether the PTSD symptoms are related to the Veteran's fear of hostile military or terrorist activity during service.  In doing so, the examiner must address the Veteran's April 2016 PTSD stressor statement where he asserted that during service in the US Navy from June 1974 to July 1976 exercises with guns on ships that would go off would frighten him as he feared the war would restart and he would be sent into combat.  

c.) For all other psychiatric disorders diagnosed per the DSM-IV criteria other than PTSD, the examiner must determine whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  The examiner is asked to address the Veteran's April 2016 PTSD stressor statement in which he asserted that during service in the US Navy from June 1974 to July 1976 exercises with guns on ships that would go off would frighten him as he feared the war would restart and he would be sent into combat.  The examiner also must discuss the Veteran's assertion in the April 2016 statement that while on a training mission on the USS Paiute he had to be hospitalized for burns to his hand and felt abandoned and scared when his ship left the port.  

d.) For each diagnosed psychiatric disorder per the DSM-IV criteria, opine whether it is at least as likely as not (50 percent probability or more) that it was caused or aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis and right knee limitation of extension.  

e.) If the Veteran is found to have a psychiatric disorder per the DSM-IV criteria that is aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis or the service-connected right knee limitation of extension, the examiner should quantify the approximate degree of aggravation.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 
   
4. Also, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his ED.  The claims file must be made available to the examiner for review.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims file and examining the Veteran the examiner must:

a.) Opine whether it is at least as likely as not (50 percent probability or more) that ED was caused or aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis or the service-connected right knee limitation of extension, as well as by a psychiatric disorder diagnosed per the DSM-IV criteria, to include the medications the Veteran is taking for the psychiatric disorder or disorders.  

b.) If the Veteran is found to have ED aggravated by the service-connected right knee and left knee chondromalacia with osteoarthritis or the service-connected right knee limitation of extension, or by a psychiatric disorder, to including the medications taken therefore, the examiner should quantify the approximate degree of aggravation.

A clear rationale for all opinions must be provided along with a discussion of the facts and medical principles involved.  If the examiner is unable to provide an opinion he or she must explain why. 

5. Also, schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of the service-connected right knee and left knee chondromalacia with osteoarthritis and service-connected right knee limitation of extension.  The file should be made available to and reviewed by the examiner in connection with the examination.  All indicated tests and studies should be performed and the evaluation of the right knee chondromalacia with osteoarthritis status post total knee replacement is to be evaluated pursuant to the criteria in Diagnostic Code 5055 as set forth below.  

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected right knee disabilities and left knee disability.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.)The examiner should to the extent possible estimate any additional functional loss caused by the Veteran's flare-ups.  If the examiner is unable to do so then before concluding that such an estimate cannot be made without resorting to mere speculation, the examiner should ascertain by alternative means, including the Veteran's testimony, the following information regarding his flare-ups: frequency, duration, characteristics, severity, or functional loss.  Afterwards the examiner should explain why such an estimate cannot be made. 

c.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right extremity (within the meaning of Diagnostic Code 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).
   
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

6. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

7. Finally, after completing the above actions and any other development deemed necessary, readjudicate the issues on appeal, as are listed on the title page of this Remand.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

